Citation Nr: 0314338	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
veteran's claim of entitlement to nonservice-connected 
disability pension benefits.


REMAND

The veteran essentially contends that he is unable to secure 
or maintain gainful employment because of his nonservice-
connected disabilities, namely hepatitis, psychiatric 
disorder, chronic obstructive pulmonary disease (COPD), and 
arthritis of the knees and back.  Before the Board can 
adjudicate his claim, however, additional action by the RO is 
necessary.  

In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
United States Court of Veterans Appeals for Veterans Claim 
(Court) held that each disability in a pension case must be 
assigned a percentage rating and that the RO should discuss 
the diagnostic codes used in denying a claim.  This 
requirement has not been met.  

The only compensable evaluations assigned by the RO include 
the veteran's hepatitis C/pancreatitis, rated as 10 percent 
disabling, as well as his psychiatric disability involving 
headaches, depression, anger, and possible PTSD, rated as 30 
percent disabling.   The RO also assigned noncompensable 
evaluations for multiple joint pain, an appendectomy scar, 
hemorrhoids, and a lumbosacral strain. 

However, the evidence also shows that the veteran suffers 
from bilateral plantar fasciitis, bilateral heel spurs, 
degenerative changes of the metatarophalangeal joints of the 
left great toe, as well as various respiratory disorders, to 
include bronchitis, sleep apnea, and COPD.  X-rays performed 
in March 2001 also show degenerative changes in the lumbar 
spine, which may be consistent with a compensable evaluation 
under applicable rating criteria.  Based on these findings, 
the RO needs to evaluate each of these disabilities under 
applicable rating criteria prior to Board review.  Prior to 
the RO's evaluation, however, additional VA examinations are 
required to adequately assess these disabilities and to 
determine whether the veteran is unable to work as a result 
of his disabilities.

The veteran's employment history is also unclear.  Therefore, 
the RO should request that the veteran provide a clear 
statement of his employment history that includes the dates 
and places of his employment.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide a clear statement of 
employment history.  The requested 
information should include the dates and 
places of the veteran's employment.  That 
information should be associated with the 
record.

2.  The veteran should be afforded a VA 
general medical examination to determine 
the nature and severity of any and all 
disabilities, including his hepatitis C, 
pancreatitis, low back disability, right 
and left knee disabilities, bilateral 
plantar fasciitis, bilateral heel spurs, 
degenerative changes of the 
metatarophalangeal joints of the left 
great toe, as well as his various 
respiratory disorders, such as asthma, 
bronchitis, sleep apnea, and COPD.  

With respect to any orthopedic 
disabilities identified, the examination 
shoulder include all necessary tests and 
studies, including X-rays, range of 
motion studies in degrees, and testing to 
determine the extent of any subluxation 
and lateral instability.  In addition, 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The examiner 
is requested to offer an opinion 
regarding the effect that any and all of 
the veteran's disabilities have on his 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

With respect to the veteran's respiratory 
disorder(s), pulmonary function testing 
should be performed which documents the 
following measurements: (1) the percent 
of predicted value of Forced Expiratory 
Volume in one second (FEV-1); (2) the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV- 
1/FVC); (3) the percent of predicted 
value of the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)); and (4) the 
maximum exercise capacity in terms of 
ml/kg/min of oxygen consumption.  The 
examiner should also state whether the 
veteran requires outpatient oxygen 
therapy.  The examiner is requested to 
offer an opinion regarding the effect 
that any and all of the veteran's 
disabilities have on his employment. All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity any psychiatric 
disorders identified other than 
polysubstance abuse and personality 
disorders.  All necessary tests and 
studies should be conducted.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM- IV), including an 
explanation of what the assigned number 
means.  After reviewing the claims file, 
the examiner should render a medical 
opinion as to which of the veteran's 
symptomatology and/or social and 
occupational impairment is attributable 
to any psychiatric disorders identified 
other than polysubstance abuse and 
personality disorder.  The examiner also 
should express an opinion regarding the 
overall degree of impairment resulting 
from the veteran's psychiatric disorders 
(other than polysubstance and personality 
disorders) on his ability to work.  The 
examination report must include the 
rationale for all opinions expressed.

4.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  Any further action to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)], 
which is deemed necessary should be 
accomplished. 

5.  After completion of the above, the RO 
must assign a schedular disability rating 
for each disorder shown by the evidence 
of record under all applicable schedular 
criteria.  The RO must then review the 
veteran's claim for a total rating under 
both objective ("average person") and 
subjective standards set forth in 
38 U.S.C.A. §§ 1502, 1521 (West 2002), 
and 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.17 
and 3.321(b)(2) (2002). 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




